MEMORANDUM **
Marvellous A. Greene, Sr. (referring to himself as Marvellous Asha Xwah), a California state prisoner, appeals pro se from the district court’s judgment denying his request to proceed in forma pauperis (“IFP”) in his 42 U.S.C. § 1983 action alleging that prison officials interfered with his right to access the courts. The district court terminated this action after it denied Greene IFP status on the grounds that he had accrued “three strikes” under 28 U.S.C. § 1915(g). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s interpretation of section 1915(g) and related legal conclusions, Andrews v. King, 398 F.3d 1113, 1118 (9th Cir.2005), and we affirm.
The district court properly denied Greene leave to proceed IFP because at the time he sought IFP status, he had filed three actions that qualified as “strikes,” and he did not allege he was in imminent danger of serious physical harm. See 28 U.S.C. § 1915(g); Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir.1997).
We construe the district court’s termination of the action as a dismissal without prejudice to Greene’s filing a new action upon payment of the filing fees.
The remaining contentions lack merit.
Greene’s December 14, 2005 motion to remand this action to the district court is denied.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.